DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to Applicant’s remarks and amendments filed 4/14/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2006/0132572 A1) in view of Suzuki (US 2011/0234671 A1).
Regarding claim 1:
	Mochizuki et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (recording head 20) including a nozzle (nozzle 30) configured to discharge liquid (Fig. 4);
	a conveyor (at least transport belt 11) configured to convey sheets (media M) to which the liquid is discharged from the liquid discharger (paragraph 62 & Fig. 1)
	a discharge receptacle (liquid receiver 21) configured to receive the liquid discharged from the liquid discharger (paragraph 79 & Fig. 7); and
	circuitry (controller 141) configured to control a flushing operation of the discharger (paragraph 88),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle (paragraphs 110-114 & Figs. 10-11) and the sheets to which the liquid is applied (paragraphs 112-114 & Fig. 11),
	wherein the discharge receptacle is located between positions for the sheets on the conveyor (Figs. 10-11), and includes a plurality of areas to which the liquid discharger performs flushing with different flushing amounts (the areas of preliminary ejecting holes 40A: Figs. 7, 10-11).
	Mochizuki et al. do not expressly disclose performing flushing with first and second flushing amounts.
	However, Suzuki discloses a liquid discharge apparatus that is able to achieve both the restraint of increase in the liquid viscosity around ejection openings and power saving (paragraphs 7, 77) by performing flushing with a plurality of different flushing amounts (e.g. ink ejection amounts V1c, V1a, V1b) according to a determination of reference printing regions for each sheet, elapsed times, temperatures, etc. (paragraphs 51-52, 68-69).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Mochizuki et al.’s circuitry to perform flushing with various flushing amounts, as taught by Suzuki.  In doing so, different flushing amounts are naturally performed to different areas of Mochizuki et al.’s liquid discharger.
Regarding claim 2:
	Mochizuki et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (recording head 20) including a nozzle (nozzle 30) configured to discharge liquid (Fig. 4);
	a conveyor (at least transport belt 11) configured to convey sheets (media M) to which the liquid is discharged from the liquid discharger (paragraph 62 & Fig. 1)
	a discharge receptacle (liquid receiver 21) configured to receive the liquid discharged from the liquid discharger (paragraph 79 & Fig. 7); and
	circuitry (controller 141) configured to control a flushing operation of the discharger (paragraph 88),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle between a plurality of areas in a longitudinal direction of the discharger receptacle (the areas of preliminary ejecting holes 40A: paragraphs 110-114 & Figs. 7, 10-11),
	wherein the discharge receptacle is located between positions for the sheets on the conveyor (Figs. 10-11).
	Mochizuki et al. do not expressly disclose performing flushing with first and second flushing amounts.
	However, Suzuki discloses a liquid discharge apparatus that is able to achieve both the restraint of increase in the liquid viscosity around ejection openings and power saving (paragraphs 7, 77) by performing flushing with a plurality of different flushing amounts (e.g. ink ejection amounts V1c, V1a, V1b) according to a determination of reference printing regions for each sheet, elapsed times, temperatures, etc. (paragraphs 51-52, 68-69).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Mochizuki et al.’s circuitry to perform flushing with various flushing amounts, as taught by Suzuki.  In doing so, different flushing amounts are naturally performed to different areas of Mochizuki et al.’s liquid discharger.
Regarding claims 4-5:
	Mochizuki et al.’s modified apparatus comprises all the limitations of claim 1, and Mochizuki et al. also disclose that the liquid discharger is a head array including a plurality of heads (400) arrayed to discharge the liquid (Fig. 17),
	wherein each of the plurality of heads includes a plurality of nozzles including the nozzle (Fig. 17), and
	Suzuki also disclose changing a flushing amount per nozzle for each of a plurality of heads in a discharge receptacle (paragraphs 42, 45, 63-64).
Regarding claim 8:
	Mochizuki et al.’s modified apparatus comprises all the limitations of claim 1, and Mochizuki et al. also disclose that the circuitry is configured, when causing the liquid discharger to perform the flushing to the sheet, to change a length of an area targeted for the flushing of the sheet in a direction perpendicular to a sheet conveying direction in which the sheet is conveyed, according to a length of the sheet in the direction perpendicular to the sheet conveying direction (paragraphs 70, 111, 115 & Fig. 11).
	Moreover, Suzuki also disclose causing the liquid discharger to perform the flushing to the sheet by changing a length of an area targeted for flushing of the sheet according to a length of the sheet (paragraph 42 & Fig. 7).
Regarding claim 9:
	Mochizuki et al.’s modified apparatus comprises all the limitations of claim 1, and Mochizuki et al. also disclose that the discharge receptacle includes an area that does not face the sheet (e.g. sidewalls 21B), and
	wherein the circuitry is configured, when causing the liquid discharger to perform the flushing to the discharge receptacle, not to cause the liquid discharger to perform the flushing to the area that does not face the sheet for each time when the sheet passes by the discharge receptacle (Fig. 7).
Regarding claim 10:
	Mochizuki et al.’s modified apparatus comprises all the limitations of claim 1, and Mochizuki et al. also disclose that the liquid discharger is a head array including a plurality of heads (400) arrayed to discharge the liquid (Fig. 17),
	wherein each of the plurality of heads includes a plurality of nozzles including the nozzle (Fig. 17), and
	Suzuki also disclose changing a flushing amount per nozzle according to a number of areas target for the flushing (paragraph 72).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. as modified by Suzuki, as applied to claim 1 above, and further in view of Inoue (US 2006/014979 A1).
Regarding claim 6:
	Mochizuki et al.’s modified apparatus comprises all the limitations of claim 1, and Mochizuki et al. also disclose that the circuitry is configured to control the flushing to portions of the sheet outside a recording area (300) and to the discharge receptacle (paragraphs 110-114 & Figs. 10-11), and
	wherein the circuitry is configured to cause the liquid discharger to perform the flushing to a portion of the sheet outside the recording area and the discharge receptacle (paragraphs 110-114 & Figs. 10-11).
	Mochizuki et al.’s modified apparatus does not expressly disclose performing flushing to a leading and/or trailing edge of the sheet.
	However, Inoue discloses a liquid discharge apparatus that performs flushing to a sheet such that the printed materials are good-looking (paragraph 75) by performing flushing to leading and trailing edge portions of the sheet (paragraphs 79-80 & Figs. 8B-C).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Mochizuki et al.’s circuitry such that flushing to portions outside a recording area are performed in the manner taught by Inoue, so as to make the printed materials good-looking.
Regarding claim 7:
	Mochizuki et al.’s modified apparatus comprises all the limitations of claim 1, and Mochizuki et al. also disclose that the circuitry is configured to control the flushing to portions of the sheet outside a recording area (300: paragraphs 110-114 & Figs. 10-11).
	Mochizuki et al.’s modified apparatus does not expressly disclose performing flushing to a leading end portion of a preceding sheet and/or a trailing end portion of a following sheet according to a print condition for the sheet.
	However, Inoue discloses a liquid discharge apparatus that performs flushing to a sheet such that the printed materials are good-looking (paragraph 75) by performing flushing to a leading end portion of a preceding sheet and/or a trailing end portion of a following sheet according to a print condition for the sheet (at least in Figs. 8B, 8C: paragraphs 79-80).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Mochizuki et al.’s circuitry such that flushing to portions outside a recording area are performed in the manner taught by Inoue, so as to make the printed materials good-looking.

	Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable subject because the prior art of record does not disclose or make obvious a liquid discharge apparatus comprising circuitry configured to “cause the liquid discharger to performing flushing, with a given flushing amount, to the discharge receptacle and a sheet to which the liquid is applied, the given flushing amount being divided into a first flushing amount and a second flushing amount,” and “wherein the discharge receptacle is located between positions for the sheets on the conveyor, and includes a plurality of areas to which the liquid discharger performs flushing with different flushing amounts.”  It is this combination of limitations, in combination with other features and limitations of claim 3, that makes this claim allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hashimoto et al. (JP2019-104214) discloses a process of allocating boundaries (R, E, B) such that flushing operation is divided into separate regions depending on whether the nozzles face a discharge receptacle (outside sheet edge position E: 21), a sheet margin (between sheet edge position E and boundary B), or a sheet printing area (inside boundaries B: Figs. 8-9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571) 272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853